RULE on sundry persons, members of the Levy Court, to show cause why a writ of mandamus should not issue against them, requiring them to allow and pay the relator's account against the county, for services as clerk of the peace and clerk of the Levy Court. [See ante., p. 15.] The rule was served on the members individually.
Mr. Houston presented his account as clerk of the peace, for which the compensation is fixed, amounting to $204 90, which was allowed. He then presented an account for services as clerk of the Levy Court, amounting to $884 10, for which services the compensation is generally discretionary, on which there was allowed $500; stating that it was for his services in both capacities.
The Court discharged the rule, it appearing to the court that this whole claim had been before the Levy Court, and that they had *Page 109 
allowed $704 94, to the relator for his services as clerk of the Levy Court, and also as clerk of the peace; which sum exceeds the amount of any demand he had against them, for which the compensation is fixed by law. It appearing, therefore, to the court that the residue of the services were such as that the allowance for them was discretionary, and that a sum had been allowed towards that, the relator's counsel did not think proper to go further into the case, and the court
                                                   Discharged the rule.